


110 HRES 178 IH: Commending the Consortia of Administrators

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 178
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Bishop of Georgia
			 submitted the following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Commending the Consortia of Administrators
		  for Native American Rehabilitation for the many contributions it has made in
		  Indian country through collaborative working relationships, State
		  rehabilitation agencies, tribal health and social service programs, Capacity
		  Building Projects, Federal service agencies, the United States Department of
		  Education, and the United States Department of Labor.
	
	
		Whereas many Native Americans and Alaskan Natives suffer
			 from varying disabilities and are serviced by various Federal programs;
		Whereas a need was discovered among Administrators of
			 Rehabilitation Projects that they could enhance and improve service to those
			 with disabilities if they shared experiences;
		Whereas on January 22, 1993, the Consortia of
			 Administrators for Native American Rehabilitation (hereafter in this resolution
			 referred to as CANAR) was established;
		Whereas CANAR functions as a national platform for
			 advocating the needs for effective rehabilitation service delivery for American
			 Indians and Alaskan Natives with disabilities who reside on or near Federal or
			 State reservations, Alaskan Native villages, rancheros, and pueblos; and
		Whereas CANAR addresses the concerns, abilities,
			 capabilities, and informed choice of American Indian and Alaskan Native
			 consumers so that they may prepare for and engage in gainful employment,
			 self-employment, telecommuting, and business ownership: Now, therefore, be
			 it
		
	
		That the United States House of
			 Representatives commends the Consortia of Administrators for Native American
			 Rehabilitation for the many contributions it has made in Indian country through
			 collaborative working relationships, State rehabilitation agencies, tribal
			 health and social service programs, Capacity Building Projects, Federal service
			 agencies, the United States Department of Education, and the United States
			 Department of Labor.
		
